By JUDGE WILLIAM L. WINSTON
I have reviewed your briefs following oral argument as well as the certification of the record before the Board of Zoning Appeals to this Court.
The Court is of the opinion that the representations and submissions made to the Board of Zoning Appeals were sufficient to permit that body to make its findings in the granting of the use permit. It is also a sufficient record to permit this Court to review the action. Packer v. Hornsby, 221 Va. 117 (1980).
In Packer, the Court was viewing prospective action to be taken by a landowner with respect to the use of his property, when the word "use" is being used within the concept of land usage. In a very significant way that limits the authority of Packer when applied to the facts before this Court.
Sec. 55-79.43, Code of Virginia, specifically provides that a condominium may not be treated differently from a physically identical project under a different form of ownership.
When the Shirlington House was built it was in slight non-conformity with the zoning ordinances. Thereafter a change in the zoning ordinance increased its non-conformity. The Board in granting the variance has made the findings required by law and has conditioned the granting of the variance to the building’s being brought into conformity with the law at the time it was constructed. It must be remembered that no structural changes are contem*64plated except those relatively minor ones imposed by the Board. The structure and its appurtenant use to the land will remain unchanged.
In its action the Board of Zoning Appeals acted correctly, the Petitioners* appeal is denied and the action of the Board affirmed. To have acted otherwise, the Board would have ignored the policy set forth in the case of Board of Supervisors v. De Groff, 214 Va. 235 (1973), as well as the opinions which have been stated in this Court in the Coen and Almeida decisions.